Exhibit 10.10

SCHEDULE D-1

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal  
CHANGE ORDER NUMBER: SP/BE-053

OWNER: Sabine Pass LNG, L.P.

  DATE OF CHANGE ORDER: March 3, 2008

CONTRACTOR: Bechtel Corporation

  Project Schedule Adjustments

DATE OF AGREEMENT: December 18, 2004

 

The Agreement between the Parties listed above is changed as follows:

 

  A. Owner and Contractor agree to adjust the date upon which Contractor expects
to achieve RFCD to March 3, 2008. All references in the Agreement to
Contractor’s second notice given in accordance with Section 11.1 and Ready for
Cool Down notice issued on December 17, 2007 shall be deemed references to this
adjusted date of March 3, 2008.

 

  B. Owner may at its sole discretion unilaterally extend the RFCD date
(“Revised RFCD Date”) beyond March 3, 2008, and shall agree to execute a
mutually agreed upon Change Order before the Revised RFCD Date.

 

  C. Section IV(A) of Change Order No. SP/BE-052 dated November 1, 2007 titled
“System 1 RFCD Bonus” is hereby replaced in its entirety with the following:

In the event RFCD for Tank 1 is achieved by the date of March 3, 2008,
Contractor will be entitled to and Owner will pay an additional $2,300,000.00
(Tank 1 RFCD Bonus) to Contractor. If RFCD for Tank 1 is not achieved by
March 3, 2008, then the amount of the Tank 1 RFCD Bonus will be decreased by
$230,000.00 for each Day after March 3, 2008 that RFCD for Tank 1 has not been
achieved, down to a Tank 1 RFCD Bonus of zero (U.S. $0).

 

  D. Change Order No. SP/BE-052 dated November 1, 2007 is amended to replace all
references to “System 1 RFCD Bonus” with “Tank 1 RFCD Bonus”.

 

  E. The term “Target Bonus Date “ of Attachment E of the Agreement is hereby
deleted in its entirety and replaced with the following:

Target Bonus Date: Fifty (50) days following commencement of Cool Down of System
1. For clarification, commencement of Cool Down refers to the first introduction
of LNG into the unloading arms.

The Parties acknowledge that the adjustment to dates in the Project Schedule
identified above settle and resolves all System 1 issues or claims arising out
of or relating to any Excessive Monthly Precipitation events or other Force
Majeure events occurring prior to the date of this Change Order. This agreement
does not prejudice or waive any rights the Parties’ may have with respect to any
Force Majeure events, if any, that occurred during January, 2008 or later which
prevented or delayed the prosecution or completions of the System 2 and System 3
Work.

 

1 of 3



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal  
CHANGE ORDER NUMBER: SP/BE-053

OWNER: Sabine Pass LNG, L.P.

  DATE OF CHANGE ORDER: March 3, 2008

CONTRACTOR: Bechtel Corporation

  Project Schedule Adjustments

DATE OF AGREEMENT: December 18, 2004

 

Adjustment to Contract Price

 

The original Contract Price was

   $ 646,936,000

Net change by previously authorized Change Orders

(#SP/BE-002 to 028, 031, 033 thru 035; 037 thru 052)

   $ 171,298,668

The Contract Price prior to this Change Order was

   $ 818,234,668

The Contract Price will be increased by this Change Order in the amount of

   $ 0

The new Contract Price including this Change Order will be

   $ 818,234,668

Adjustment to dates in Project Schedule

The following dates are modified:

The Target Bonus Date is adjusted.

The Target Bonus Date as of the date of this Change Order therefore shall be
extended until 50 days following commencement of Cool Down.

The Guaranteed Substantial Completion Date will be unchanged December 20, 2008.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is 1,355 days following NTP.

Adjustment to other Changed Criteria: Not Applicable

Adjustment to Payment Schedule: No Change

Adjustment to Minimum Acceptance Criteria: No Change

Adjustment to Performance Guarantees: No Change

Adjustment to Design Basis: No Change.

Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: No Change

This Change Order shall constitute a full and final settlement and accord and
satisfaction of all effects of the change as described in this Change Order upon
the Changed Criteria and shall be deemed to compensate Contractor fully for such
change.

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Page 2 of 3



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal  
CHANGE ORDER NUMBER: SP/BE-053

OWNER: Sabine Pass LNG, L.P.

  DATE OF CHANGE ORDER: March 3, 2008

CONTRACTOR: Bechtel Corporation

  Project Schedule Adjustments

DATE OF AGREEMENT: December 18, 2004

 

 

Owner     Contractor /s/ Charif Souki     /s/ Carl Strock

*Charif Souki

Chairman

   

Carl Strock

Project Director

 

    3/3/2008     March 6, 2008 Date of Signing     Date of Signing

 

    /s/ Stan Horton      

* Stan Horton

President & COO Cheniere Energy

   

 

    Mar 3, 2008       Date of Signing    

 

 

    /s/ Ed Lehotsky      

* Ed Lehotsky

Owner Representative

   

 

March 3, 2008

Date of Signing

* Required Owner signature – Mr. Horton may sign on behalf of Mr. Souki during
Mr. Souki’s absence.

 

Page 3 of 3



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal  
CHANGE ORDER NUMBER: SP/BE-054

OWNER: Sabine Pass LNG, L.P.

  DATE OF CHANGE ORDER: March 6, 2008

CONTRACTOR: Bechtel Corporation

 

DATE OF AGREEMENT: December 18, 2004

 

Bundle of Changes #12

A.     Final Tank Material Escalation

B.     Marine Facility Provisional Sum Credit

C.     Marine Terminal Liability Operations Insurance

D.     LNG Tank Coating Systems

E.     PA/GA System Modifications

 

 

The Agreement between the Parties listed above is changed as follows:

 

A.

   Final Tank Material Escalation (T-7039)    $ 2,756,028    In accordance with
Article 7.1E and Attachment EE, Rev. 1 of the Agreement, this line item
represents a final reconciliation of LNG Tank Subcontractor’s material
escalation costs.   

B.

   Marine Facility Provisional Sum Credit (T-7031)    <$ 382,628>    Change
Order Number SP/BE-046, dated May 11, 2007, established an Estimated Price
Allowance of $3,631,032 for Provisional Sum Marine Work to be performed by Weeks
Marine, Inc. (WMI). The actual costs of the Provisional Sum Marine Work was
$3,248,404. The Contract Price is hereby reduced in the amount of <$382,628>,
the difference between the Estimated Price Allowance and WMI’s actual costs
submitted.   

C.

   Marine Terminal Liability Operations Insurance (T-7042)    $ 262,500   

Pursuant to Section 1.A.13 of Attachment O of the Agreement, as amended by
Change Order Number #SP/BE-007 dated June 2, 2005, Contractor shall obtain
Marine Terminal Liability Operations Insurance in an amount equal to $250
Million.

 

In accordance with Section 7.1B of the Agreement, as amended by CO# SP/BE-007
dated June 2, 2005, the Contract Price is hereby increased by $262,500, the
Actual Insurance Cost to obtain the above Marine Terminal Liability Operations
Insurance.

  

D.

   LNG Tank Coating Systems (T-7022)    $ 438,000    The Contract Price is
hereby increased in the amount of $438,000 as full and final settlement of all
issues or claims arising out of or relating to LNG tank coating systems to the
extent relating to the LNG Tanks or the LNG Tank Subcontractor.   

E.

   PA/GA System Modifications (T-7036, Rev 2)    $ 247,837    Design, procure,
install and commission expansion of PA/GA System to include 8 additional
handsets (and associated cabling) to the 3 LNG tanks and both jetties.   

Change Order SP/BE-054 TOTAL: $ 3,321,737

ATTACHMENTS:

A-1) Detail Estimate

B-1) Payment Milestones; B-2) Detail Estimate

C-1) Payment Milestones; C-2) Detail Estimate

D-1) Payment Milestones; D-2) Detail Estimate

E-1) Payment Milestones; E-2) Detail Estimate

 

 

 

1 of 3



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal  
CHANGE ORDER NUMBER: SP/BE-054

OWNER: Sabine Pass LNG, L.P.

  DATE OF CHANGE ORDER: March 6, 2008

CONTRACTOR: Bechtel Corporation

 

DATE OF AGREEMENT: December 18, 2004

 

Bundle of Changes #12

A.     Final Tank Material Escalation

B.     Marine Facility Provisional Sum Credit

C.     Marine Terminal Liability Operations Insurance

D.     LNG Tank Coating Systems

E.     PA/GA System Modifications

Adjustment to Contract Price

The original Contract Price was

   $ 646,936,000

Net change by previously authorized Change Orders (#SP/BE-002 to 028, 031, 033
thru 035; 037 thru 053)

   $ 171,298,668

The Contract Price prior to this Change Order was

   $ 818,234,668

The Contract Price will be increased by this Change Order in the amount of

   $ 3,321,737

The new Contract Price including this Change Order will be

   $ 821,556,405

Adjustment to dates in Project Schedule

The following dates are modified:

The Target Bonus Date will be unchanged.

The Target Bonus Date as of the date of this Change Order therefore is 50 days
following commencement of Cool Down.

The Guaranteed Substantial Completion Date will be unchanged December 20, 2008.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is 1,355 days following NTP.

Adjustment to other Changed Criteria: Not Applicable

Adjustment to Payment Schedule: See attached “Payment Milestone – Marine
Facility provisional sum credit (T-7031); Payment Milestone – Marine Terminal
Liability Operations Insurance; Payment Milestone – Tank Painting (T-7022); and
Payment Milestone – PA/GA additions.

Adjustment to Minimum Acceptance Criteria: No Change

Adjustment to Performance Guarantees: No Change

Adjustment to Design Basis: No Change.

Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: No Change

This Change Order shall constitute a full and final settlement and accord and
satisfaction of all effects of the change as described in this Change Order upon
the Changed Criteria and shall be deemed to compensate Contractor fully for such
change.

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Page 2 of 3



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal  
CHANGE ORDER NUMBER: SP/BE-054

OWNER: Sabine Pass LNG, L.P.

  DATE OF CHANGE ORDER: March 6, 2008

CONTRACTOR: Bechtel Corporation

 

DATE OF AGREEMENT: December 18, 2004

 

Bundle of Changes #12

A.     Final Tank Material Escalation

B.     Marine Facility Provisional Sum Credit

C.     Marine Terminal Liability Operations Insurance

D.     LNG Tank Coating Systems

E.     PA/GA System Modifications

 

/s/ Charif Souki     /s/ Carl A. Strock

*Charif Souki

Chairman

   

Contractor

Carl A. Strock

    Name

      Project Director     Title

March 18, 2008     3/28/08 Date of Signing     Date of Signing

 

    /s/ Stan Horton      

* Stan Horton

President & COO Cheniere Energy

   

 

    3-14-08       Date of Signing    

 

 

    /s/ Ed Lehotsky      

* Ed Lehotsky

Owner Representative

   

 

 

    March 14, 2008       Date of Signing    

* Required Owner signature – Mr. Horton may sign on behalf of Mr. Souki during
Mr. Souki’s absence.

 

Page 3 of 3



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal  
CHANGE ORDER NUMBER: SP/BE-055

OWNER: Sabine Pass LNG, L.P.

  DATE OF CHANGE ORDER: March 7, 2008

CONTRACTOR: Bechtel Corporation

  LNG Tank Subcontractor - Tank 1 RFCD Bonus

DATE OF AGREEMENT: December 18, 2004

 

 

 

The Agreement between the Parties listed above is changed as follows:

 

A.

   Tank 1 RFCD Bonus earned pursuant to Change Order SP/BE-037    $ 500,000   
In accordance with the referenced Change Order Section (2), the Contract Price
is increased by a lump sum bonus payment of $500,000 as Tank 1 was Ready for
Cool Down (RFCD) on February 18, 2008.   

B.

   Tank 1 RFCD Bonus earned pursuant to Change Order SP/BE-053    $ 2,300,000   
In accordance with the referenced Change Order Section C, the Contract Price is
increased by a lump sum bonus payment of $2,300,000 as Tank 1 was Ready for Cool
Down (RFCD) on February 18, 2008.   

The above amounts totaling $2,800,000 will be promptly paid in-full to
Contractor’s LNG Tank Subcontractor, and represents a full and final payment of
the Tank 1 RFCD Bonus.

Change Order SP/BE-055 TOTAL: $ 2,800,000

 

 

Adjustment to Contract Price

The original Contract Price was

   $ 646,936,000

Net change by previously authorized Change Orders (#SP/BE-002 to 028, 031, 033
thru 035; 037 thru 054)

   $ 174,620,405

The Contract Price prior to this Change Order was

   $ 821,556,405

The Contract Price will be increased by this Change Order in the amount of

   $ 2,800,000

The new Contract Price including this Change Order will be

   $ 824,356,405

Adjustment to dates in Project Schedule

The following dates are modified:

The Target Bonus Date will be unchanged.

The Target Bonus Date as of the date of this Change Order therefore is 50 days
following commencement of Cool Down.

The Guaranteed Substantial Completion Date will be unchanged December 20, 2008.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is 1,355 days following NTP.

Adjustment to other Changed Criteria: Not Applicable

 

1 of 2



--------------------------------------------------------------------------------

Adjustment to Payment Schedule: No Change

Adjustment to Minimum Acceptance Criteria: No Change

Adjustment to Performance Guarantees: No Change

Adjustment to Design Basis: No Change.

Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: No Change

This Change Order shall constitute a full and final settlement and accord and
satisfaction of all effects of the change as described in this Change Order upon
the Changed Criteria and shall be deemed to compensate Contractor fully for such
change.

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

/s/ Stan Horton     /s/ Carl A. Strock

*Charif Souki

Chairman

   

Contractor

Carl A. Strock

    Name

      Project Director     Title

3/24/08     3/28/08 Date of Signing     Date of Signing

 

    /s/ Stan Horton      

* Stan Horton

President & COO Cheniere Energy

   

 

    3-24-08       Date of Signing    

 

 

    /s/ Ed Lehotsky      

* Ed Lehotsky

Owner Representative

   

 

 

    March 14, 2008       Date of Signing    

* Required Owner signature – Mr. Horton may sign on behalf of Mr. Souki during
Mr. Souki’s absence.

 

Page 2 of 2



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal  
CHANGE ORDER NUMBER: SP/BE-056

OWNER: Sabine Pass LNG, L.P.

  DATE OF CHANGE ORDER: April 1, 2008

CONTRACTOR: Bechtel Corporation

  LNG Tank Subcontractor - Tank 2 RFCD Bonus

DATE OF AGREEMENT: December 18, 2004

 

 

 

The Agreement between the Parties listed above is changed as follows:

  A. Section IV(B) of Change Order No. SP/BE-052 dated November 1, 2007 titled
“Tank 2 RFCD Bonus” is hereby replaced in its entirety with the following:

In the event RFCD for Tank 2 is achieved by the date of March 23, 2008,
Contractor will be entitled to and Owner will pay an additional $2,300,000.00
(Tank 2 RFCD Bonus) to Contractor. If RFCD for Tank 2 is not achieved by
March 23, 2008, then the amount of the Tank 2 RFCD Bonus will be decreased by
$230,000.00 for each Day after March 23, 2008 that RFCD for Tank 2 has not been
achieved, down to a Tank 2 RFCD Bonus of zero (U.S. $0).

 

  B. Payment Authorization for the following bonuses:

1. A Tank 2 RFCD Bonus of $500,000 is earned pursuant to Change Order SP/BE-037
Section (2), and the Contract Price is increased by a lump sum bonus payment of
$500,000 as Tank 2 was Ready for Cool Down (RFCD) on March 23, 2008.

2. A Tank 2 RFCD Bonus of $2,300,000 is earned pursuant to Change Order
SP/BE-056 Section A, and the Contract Price is increased by a lump sum bonus
payment of $2,300,000 as Tank 2 was Ready for Cool Down (RFCD) on March 23,
2008.

 

  C. Effective immediately, approval of Change Orders via Schedule D-1 and D-2
of the EPC Agreement require the signatures of Messrs. Charif Souki (except as
further provided in the next sentence) and Keith Teague, in addition to the
designated Owner Representative, Ed Lehotsky. Mr. Teague is authorized to sign
Change Orders on behalf of Mr. Souki during Mr. Souki’s absence. This
requirement will not apply to any other correspondence under the EPC Agreement.
Mr. Stan Horton’s approval is no longer required.

The above bonus amounts totaling $2,800,000 will be promptly paid in-full to
Contractor’s LNG Tank Subcontractor, and represents a full and final payment of
LNG Tank Subcontractor’s Tank 2 RFCD Bonus.

Change Order SP/BE-056 TOTAL: $ 2,800,000

 

 

Adjustment to Contract Price

The original Contract Price was

   $ 646,936,000

Net change by previously authorized Change Orders (#SP/BE-002 to 028, 031, 033
thru 035; 037 thru 055)

   $ 177,420,405

The Contract Price prior to this Change Order was

   $ 824,356,405

The Contract Price will be increased by this Change Order in the amount of

   $ 2,800,000

The new Contract Price including this Change Order will be

   $ 827,156,405

Adjustment to dates in Project Schedule

The following dates are modified:

The Target Bonus Date will be unchanged.

The Target Bonus Date as of the date of this Change Order therefore is 50 days
following commencement of Cool Down.

SP/BE-0556

 

1 of 2



--------------------------------------------------------------------------------

The Guaranteed Substantial Completion Date will be unchanged December 20, 2008.

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is 1,355 days following NTP.

Adjustment to other Changed Criteria: Not Applicable

Adjustment to Payment Schedule: No Change

Adjustment to Minimum Acceptance Criteria: No Change

Adjustment to Performance Guarantees: No Change

Adjustment to Design Basis: No Change.

Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: No Change

This Change Order shall constitute a full and final settlement and accord and
satisfaction of all effects of the change as described in this Change Order upon
the Changed Criteria and shall be deemed to compensate Contractor fully for such
change.

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

        /s/ Charif Souki     /s/ Patrick J. McCormack

*Charif Souki

Chairman

   

Contractor

Patrick J. McCormack

     

Name

Project Manager

    Title 4-23-08     4/30/08 Date of Signing     Date of Signing

 

    /s/ Keith Teague         

* Keith Teague

Sr. Vice President

   

 

 

    4/23/2008       Date of Signing    

 

    /s/ Ed Lehotsky      

* Ed Lehotsky

Owner Representative

   

    April 23, 2008       Date of Signing    

* Required Owner signature – Mr. Teague may sign on behalf of Mr. Souki during
Mr. Souki’s absence.

SP/BE-056

 

Page 2 of 2